OPINION
By THE COURT.
On July 19, 1956, this Court sustained the plaintiff’s application for permission to substitute copies of the original affidavits which were filed in the Municipal Court of Columbus, Ohio, and made a part of the records in these cases, now pending in this Court. The defendants now *144move to vacate the aforesaid orders for the alleged reason that they were given no notice that the plaintiff intended to apply for leave to make such substitution, and for the further reason that the same was requested in order to harass the defendants and subject them to prosecution under the criminal charge pending in the Columbus Municipal Court.
In granting the motions the Court was exercising its discretionary power, and we find no reason for changing the aforesaid orders.
The motions are not well taken, and the same are overruled.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.